TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00207-CR


                                    Alfred Chila, Appellant

                                                v.

                                 The State of Texas, Appellee




             FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
        NO. D-17-0773-SB, THE HONORABLE CARMEN DUSEK, JUDGE PRESIDING



                           MEMORANDUM OPINION


               A jury convicted Alfred Chila of possession of a controlled substance

(methamphetamine) in the amount of one gram or more but less than four grams, a third-degree

felony offense. See Tex. Health & Safety Code §§ 481.102(6), .115(a), (c). The district court

assessed Chila’s punishment at five years’ imprisonment and rendered judgment on the jury’s

verdict. On appeal, Chila contends that the Texas Constitution affords him a greater right to

privacy than does the United States Constitution and that the district court had a “sua sponte

duty” under the Texas Constitution to exclude “evidence illegally seized.” Chila also contends

that the evidence at trial was insufficient to support his conviction. We will affirm the district

court’s judgment.
                                         BACKGROUND

               During trial, the jury heard a recording of a 911 call from an employee of Twin

Peaks restaurant in San Angelo, who reported that a man—later identified as Chila—was asleep

in a car in the parking lot with his car “turned on.” The employee stated that he tried waking the

man “to see if he was okay” and “if he needed a cab or something,” but the man opened his eyes

only briefly when the employee knocked on the car’s window. The employee was unsure

whether the man in the car was “drunk,” but the man had been “there for a pretty good . . .

amount of time, at least a few hours.”

               San Angelo Police Officer Chase Hill testified that he responded to a call for

service at Twin Peaks shortly after midnight. He approached the only car left in the parking lot.

One person was inside the running car, asleep in the driver’s side seat. Officer Hill walked to the

driver’s side, shined his flashlight inside, and then walked to the passenger side. Finding the

door unlocked, he got in the passenger side of the car, turned the car off, and removed the keys

from the ignition. He then returned to the driver’s side to contact Chila and ask him to step out

of the car. Chila was leaning with his left arm against the door. When Officer Hill opened it,

Chila woke up. As Chila was stepping out of the car, Officer Hill saw next to Chila’s left foot “a

small, jewelry-sized clear bag with a clear, crystal-like substance in it.” The bag was in plain

sight on “the floorboard of the driver’s side, close to the door.” When asked whether Chila made

any movements to try to conceal what was on the floorboard, Officer Hill testified that Chila was

moving “both of his feet.” Officer Hill noticed the “baggy” when Chila moved his left foot,

which was either “right on top of it or right beside it.”

               Field testing on the substance was positive for the presence of methamphetamine.

Subsequent lab testing confirmed that the substance was methamphetamine. Chila stated that he

                                                  2
had “no objection” when the methamphetamine, chain-of-custody report, “Certificate of Analysis

Affidavit,” and attached lab report were offered into evidence.1 See Tex. Code Crim. Proc. art.

38.41 (providing that certificate of analysis is admissible to establish results of laboratory

analysis of physical evidence conducted by or for law enforcement agency without necessity of

analyst’s personal appearance in court). The lab report showed that the substance in the bag

submitted for testing contained 2.79 grams of methamphetamine.

                At the conclusion of the trial, the jury found Chila guilty of possession of a

controlled substance (methamphetamine) in the amount of one gram or more but less than four

grams. The district court assessed Chila’s punishment and rendered judgment on the jury’s

verdict. This appeal followed.


                                          DISCUSSION

No sua sponte duty to exclude evidence

                Chila stated that he had “[n]o objection” to admission of the methamphetamine

evidence when it was offered at trial. Thus, a complaint about admission of that evidence was

not preserved for our review. See Swain v. State, 181 S.W.3d 359, 368 (Tex. Crim. App. 2005)

(concluding that defendant “waived any error” as to admission of certain evidence by stating that

he had no objections when it was offered during trial); Black v. State, 358 S.W.3d 823, 829-30

(Tex. App.—Fort Worth 2012, pet. ref’d) (concluding that defendant failed to preserve his

complaint about admission of methamphetamine evidence by stating that he had no objection

when State offered evidence of it during trial); see also Tex. R. App. P. 33.1(a)(1) (requiring

timely request, objection, or motion to trial court to preserve complaint for appellate review).



       1
           Chila filed no pretrial motion to suppress evidence of the methamphetamine.
                                                 3
               Attempting to avoid procedural default, Chila contends that the district court had

a “sua sponte duty” under the Texas Constitution to exclude “evidence illegally seized”

(presumably the methamphetamine). See Tex. Const. art. I, § 9 (providing protection “from all

unreasonable seizures or searches”). Specifically, he claims that he was seized when Officer Hill

ordered him out of his car before “evidence of any sort ha[d] been discovered.” Chila also

claims that the district court, acting sua sponte, should have excluded “evidence illegally

seized”—i.e., the methamphetamine—because members of the “judiciary are bound to protect

and defend the principles of the Texas Constitution.” See id. art. XVI, § 1 (setting forth oath of

office for elected and appointed officers).

               Chila relies heavily on Richardson v. State, 865 S.W.2d 944 (Tex. Crim. App.

1993), and Autran v. State, 887 S.W.2d 31 (Tex. Crim. App. 1994) (plurality op.), for his

contention that Article I, Section 9 of the Texas Constitution affords greater protection of his

right to privacy than does the Fourth Amendment to the United States Constitution. See U.S.

Const. amend. IV (providing protection “against unreasonable searches and seizures”); Tex.

Const. art. I, § 9. However, the Court of Criminal Appeals has expressly “declined to follow

Richardson and Autran” and noted that while it has “occasionally held that Texans have greater

privacy rights under the Texas Constitution than the United States Constitution,” it has “since

largely brought that caselaw back into line with the Supreme Court’s interpretations of the

Fourth Amendment.” Holder v. State, 595 S.W.3d 691, 698 n.15 (Tex. Crim. App. 2020). Texas

courts have rejected the notion that trial courts have any duty to exclude evidence on their own

motion.    See Lane v. State, 198 S.W.2d 1019, 1019 (Tex. Crim. App. 1947) (rejecting

defendant’s contention that trial court, on its own motion, should have refused to allow defense

counsel to introduce certain evidence containing hearsay that was harmful to defendant); see also

                                                4
Proenza v. State, 541 S.W.3d 786, 797 (Tex. Crim. App. 2017) (noting that “the responsibility of

asserting forfeitable rights belongs to the litigants, and not the trial judge”; that “such rights will

be unavailable on appeal if not urged at trial”; and that reviewing courts “should not find error in

a trial judge’s inaction when contemporaneous action is neither requested nor independently

required of her”); Roberts v. State, No. 03-08-00345-CR, 2010 Tex. App. LEXIS 2374, at *7-9

(Tex. App.—Austin Apr. 1, 2010, no pet.) (mem. op., not designated for publication) (rejecting

defendant’s contention that trial court “committed ‘fundamental error’ by not sua sponte

excluding certain evidence” and concluding that there was no preserved error to review).

               We conclude that Chila failed to preserve his complaint about the admission of

“evidence illegally seized” and further, that the district court had no “sua sponte duty” to exclude

such evidence. Accordingly, we overrule Chila’s first issue.

Sufficient evidence supported Chila’s conviction

               Chila’s second issue challenges the sufficiency of the evidence supporting his

conviction for possession of a controlled substance, methamphetamine, in an amount of one

gram or more but less than four grams. See Tex. Health & Safety Code §§ 481.102(6), .115(a),

(c).2   When conducting a legal sufficiency review, we consider all the evidence, whether

properly or improperly admitted. Winfrey v. State, 393 S.W.3d 763, 767 (Tex. Crim. App. 2013)

(citing Conner v. State, 67 S.W.3d 192, 197 (Tex. Crim. App. 2001)). Proof of the offense of

possession of a controlled substance requires a showing that the defendant: (1) exercised control,


        2
           Chila’s second issue builds on his first by addressing the inadmissibility of evidence
obtained from an unreasonable seizure prohibited by the Texas Constitution and stating that
“[w]ithout evidence of a crime, no reasonable jury could find [him] guilty beyond a reasonable
doubt.” However, as we have discussed, Chila failed to preserve his complaint about the
admission of “evidence illegally seized.” We proceed to consider whether the evidence admitted
during trial was sufficient to support Chila’s conviction.
                                                  5
management, or care over the substance in question; and (2) that he knew that the substance was

contraband. Id. § 481.115(a); Poindexter v. State, 153 S.W.3d 402, 405 (Tex. Crim. App. 2005),

abrogated on other grounds by Robinson v. State, 466 S.W.3d 166, 173 & n.32 (Tex. Crim. App.

2015). “Possession” requires “actual care, custody, control, or management.” Tex. Health &

Safety Code § 481.002(38). The Penal Code provides that possession “is a voluntary act if the

possessor knowingly obtains or receives the thing possessed or is aware of his control of the

thing for a sufficient time to permit him to terminate his control.” Tex. Penal Code § 6.01(b).

Further, “[i]ntent can be inferred from the acts, words, and conduct of the accused.” Patrick v.

State, 906 S.W.2d 481, 487 (Tex. Crim. App. 1995); Meals v. State, 601 S.W.3d 390, 399 (Tex.

App.—Amarillo 2020, pet. ref’d) (noting that jury could have inferred that defendant attempted

to conceal narcotics found on floorboard beneath defendant’s seat based on his conduct of

removing his right shoe and sock).

              We determine whether there is sufficient evidence to support a conviction by

considering the combined and cumulative force of all admitted evidence in the light most

favorable to the verdict and deciding whether, based on that evidence and the reasonable

inferences from it, a jury was rationally justified in finding guilt beyond a reasonable doubt.

Jackson v. Virginia, 443 U.S. 307, 318-19 (1979); Tate v. State, 500 S.W.3d 410, 413 (Tex.

Crim. App. 2016). Proving a defendant’s guilt beyond a reasonable doubt does not require

disproving every conceivable alternative to his guilt. Tate, 500 S.W.3d at 413. Rather, direct

evidence and circumstantial evidence are equally probative in a sufficiency review. Id. As the

sole judge of credibility and weight to be attached to the testimony of witnesses, the jury may

draw multiple reasonable inferences from the facts so long as each is supported by the evidence

presented at trial. Jackson, 443 U.S. at 326; Tate, 500 S.W.3d at 413. If the record supports

                                               6
conflicting inferences, we presume that the jury resolved those conflicts in favor of the verdict.

Jackson, 443 U.S. at 326; Tate, 500 S.W.3d at 413.

               “A defendant’s mere presence is insufficient to establish possession.” Tate, 500

S.W.3d at 413.    However, the jury may infer that a defendant intentionally or knowingly

possessed contraband, such as illegal narcotics, when there are sufficient independent facts and

circumstances justifying that inference.     Id.       The Court of Criminal Appeals has cited a

nonexclusive list of fourteen factors that may indicate a link between a defendant and the

knowing possession of contraband:


       (1)     the defendant’s presence when a search is conducted;

       (2)     whether the contraband was in plain view;

       (3)     the defendant’s proximity to and the accessibility of the narcotic;

       (4)     whether the defendant was under the influence of narcotics when arrested;

       (5)     whether the defendant possessed other contraband or narcotics when

               arrested;

       (6)     whether the defendant made incriminating statements when arrested;

       (7)     whether the defendant attempted to flee;

       (8)     whether the defendant made furtive gestures;

       (9)     whether there was an odor of contraband;

       (10)    whether other contraband or drug paraphernalia were present;

       (11)    whether the defendant owned or had the right to possess the place where

               the drugs were found;

       (12)    whether the place where the drugs were found was enclosed;


                                                   7
       (13)    whether the defendant was found with a large amount of cash; and

       (14)    whether the conduct of the defendant indicated a consciousness of guilt.


Id. (citing Evans v. State, 202 S.W.3d 158, 162 n.12 (Tex. Crim. App. 2006); Olivarez v. State,

171 S.W.3d 283, 291 (Tex. App.—Houston [14th Dist.] 2005, no pet.)). The Court noted that

while these factors may assist a court’s analysis, the ultimate inquiry is still whether a jury was

rationally justified in finding a defendant’s guilt beyond a reasonable doubt based on the

combined and cumulative force of the evidence and any reasonable inferences therefrom. Id.

(citing Jackson, 443 U.S. at 318-19); see Evans, 202 S.W.3d at 162 (“It is . . . not the number of

links that is dispositive, but rather the logical force of all of the evidence, direct and

circumstantial.”).

               Here, several factors link Chila to the methamphetamine. Chila was present when

Officer Hill found “a clear bag with a clear, crystal-like substance” that was later determined to

be 2.79 grams of methamphetamine. The methamphetamine was in plain view, next to Chila’s

left foot on the floorboard in front of the driver’s seat and close to the door. See Lewis v. State,

664 S.W.2d 345, 349 (Tex. Crim. App. 1984) (concluding that sufficient evidence supported

defendant’s conviction, including that “a partially full baggy of marihuana was found in the right

rear floorboard” near right rear side of car where defendant was seated). Chila was in close

proximity to the methamphetamine, and it was accessible to him. See Robinson, 174 S.W.3d at

326-27, 330 (concluding that truck was “enclosed space,” that defendant “had control over the

truck and its contents,” and that contraband found in truck’s rear-wall compartment “was within

the vicinity of and easily accessible to” defendant). Chila attempted to conceal what was on the

floorboard by moving “both of his feet,” and Officer Hill noticed the baggy when Chila moved


                                                 8
his left foot, which was either “right on top of it or right beside it.” Moreover, Chila was the

only person inside the car where the methamphetamine was found, and the car was an enclosed

space. See Deshong v. State, 625 S.W.2d 327, 328, 329 (Tex. Crim. App. 1981) (concluding that

sufficient evidence supported defendant’s conviction, including that contraband was found inside

vehicle, which was “an enclosed area”; that contraband was located on “floorboard directly in

front of” defendant’s seat; and that “the contraband was found on the same side of the car seat as

that in which [defendant] was sitting”); Cisneros v. State, 290 S.W.3d 457, 467 (Tex. App.—

Houston [14th Dist.] 2009, pet. dism’d) (concluding that sufficient evidence supported

defendant’s conviction, including that defendant “was the only person in possession of the

vehicle at the time the contraband was found”).

               We conclude that the cumulative force of the evidence admitted during trial—

considered under the applicable standard of review for legal-sufficiency challenges and with

proper deference to the jury’s assessments of witness credibility and resolution of any conflicts

in the evidence—could have allowed the jury to reasonably infer that Chila exercised actual care,

custody, control, or management of one gram or more but less than four grams of

methamphetamine and that he knew that it was contraband. See Tex. Health & Safety Code

§§ 481.002(38), .102(6), .115(a), (c); Tate, 500 S.W.3d at 413-14; see also Jackson, 443 U.S. at

307, 318-19, 326.    Thus, the evidence admitted at trial was sufficient to support Chila’s

conviction. We overrule Chila’s second and final issue.




                                                  9
                                       CONCLUSION

              We affirm the district court’s judgment of conviction.



                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Baker and Triana

Affirmed

Filed: December 23, 2020

Do Not Publish




                                              10